Gina Merritt-Epps, Esq. Corporate Counsel & Secretary December 6, 2010 Ronald E. Alper Staff Attorney United States Securities & Exchange Commission treet, NE Washington, D.C. 20549 Re: South Jersey Industries, Inc. Form 10-K for Fiscal Year Ended Dec. 31, 2009 Filed March 1, 2010 Proxy Statement on Schedule 14A Filed March 18, 2010 File No. 001-06364 Dear Mr. Alper: Thank you for speaking with me today, December 6, 2010. This correspondence confirms your consent to an extension of the deadline to provide the information requested in Mr. Owings’ November 22nd letter. Thank you for consenting to the request. We will provide the information by December 14, 2010. Sincerely, /s/Gina Merritt-Epps, Esq. Corporate Counsel & Secretary
